Order, Supreme Court, New York County, entered September 29, 1976, denying plaintiffs motion for summary judgment, and granting defendant Carver Federal Savings and Loan Association’s motion for leave to serve an amended answer, is unanimously modified, on the law, so as to strike the first affirmative defense in said proposed amended answer, and otherwise affirmed, without costs and without disbursements. The question whether defendant Carver acted "in accordance with the reasonable commercial standards applicable to the business” of such defendant (Uniform Commercial Code, § 3-419, subd [3]) presents a question of fact which precludes summary judgment. In our view, the first affirmative defense is so palpably invalid that leave to assert it by amended answer should not have been granted. We do not at this juncture pass on the validity of the other affirmative defenses in the proposed amended answer. Concur—Lupiano, J. P., Silverman, Evans and Markewich, JJ.